Title: To Thomas Jefferson from Joseph Gardner Swift, 11 June 1825
From: Swift, Joseph Gardner
To: Jefferson, Thomas

New York
11th June 1825Gen. Swift presents his respects to President Jefferson & encloses a catalogue of the Library of the late Mr Garnett.—General La Fayette may have mentioned these Books to Mr. Jefferson (he takes an interest in the welfare of the Widow)—possibly the pressure of public Service may have prevented, tho that excellent man hardly omits any thing useful & really forgets nothing that can do good to a fellow creature.—When the enclosed has been looked over will Mr Jefferson be pleased to cause it to be returned & to signify whether the Books may be posted in the University on terms perfectly easy—please turn overP.S. when the Marquis returns to france in Augt it would be agreeable to send word of the state of Mr Garnets Library to the Widow, who resides not far from La Grange 